                        Case 5:19-cv-00522-SLP Document 36 Filed 08/28/19 Page 1 of 2
                                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF OKLAHOMA

        THOMAS SCUDERI, individually and on )
        behalf of all others similarly situated, )
                                       )
                                       )
                      Plaintiff(s),    )
                                       )
         v.                            )                              Case No. 5:19-cv-00522-SLP
                                       )
        MAMMOTH ENERGY SERVICES, INC.,
                                       )
        et al.,
                                       )
                                       )
                      Defendant(s)     )

                                           ENTRY OF APPEARANCE

          To the Clerk of this court and all parties of record:

                    Enter my appearance as counsel in this case for:
          Plaintiff / Movant , The City of Sarasota General Employees Defined Benefit Pension Plan .
          (Plaintiff/Defendant)                     (Name of Party)


               I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                          s/ Mitchell M.Z. Twersky                     8/28/2019
                                          Signature                                          Date

                                          Mitchell M.Z. Twersky
                                          Print Name

                                          Abraham, Fruchter & Twersky, LLP
&ULPLQDO&DVHV2QO\                      Firm

       5HWDLQHGRU86$                    One Penn Plaza, Suite 2805
                                          Address
       &-$$SSRLQWPHQW
                                          New York                          NY                10119
                                          City                             State             Zip Code
       )HGHUDO3XEOLF'HIHQGHU
                                          (212) 279-5050
       3UR%RQR                           Telephone

                                          mtwersky@aftlaw.com
       &-$7UDLQLQJ3DQHO
                                          Internet E-mail Address




    REVISED 
          Case 5:19-cv-00522-SLP Document 36 Filed 08/28/19 Page 2 of 2



                                         Certificate of Service
         ✔ I hereby certify that on August
        ____                                 2019
                                            28,                  I electronically transmitted theattached

document to the Clerk of Court using the (OHFWURQLF&DVH)LOLQJ6\VWHP for filing. Based on the records

currently on file LQ WKLV FDVH, the Clerk of Court will transmit a Notice of Electronic Filing to tKRVH

UHJLVWHUHGSDUWLFLSDQWVRIWKH(&)6\VWHP




        _____ I hereby certify that on                            I ILOHG the attached documentZLWKWKH

&OHUNRIWKH&RXUWDQGVHUYHGWKHDWWDFKHGGRFXPHQWE\  

on thefollowing,ZKRDUHQRWregistered participants of the ECF System:




                                                         s/ Mitchell M.Z. Twersky
                                                         s/ Attorney Name
